UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4732


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

ANGIE DENISE BOATWRIGHT,

               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00200-CCE-1)


Submitted: November 30, 2016               Decided:    January 5, 2017


Before SHEDD and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Clifton T.
Barrett,   Michael  Francis   Joseph,  Assistant   United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Angie    Denise       Boatwright          pled    guilty    to     possession      and

distribution of pseudoephedrine knowing that it would be used to

manufacture        methamphetamine,             in    violation        of     21    U.S.C.

§ 841(c)(2) (2012).           The district court sentenced Boatwright to

64 months’ imprisonment, a term falling within the applicable

Sentencing Guidelines range.                   On appeal, Boatwright argues that

the district court erred in failing to accord reduced deference

to the applicable Guideline.                   For the reasons that follow, we

affirm.

     “[A]ppellate review of sentencing decisions is limited to

determining       whether     they       are    reasonable.”           Gall    v.   United

States,     552     U.S.     38,    46    (2007)      (internal        quotation     marks

omitted).     Such review entails appellate consideration of both

the procedural and substantive reasonableness of the sentence.

Id. at 51. In determining procedural reasonableness, this Court

considers    whether       the     district        court    properly    calculated      the

applicable        advisory    Guidelines           range,     gave     the    parties    an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) factors, sufficiently explained the selected

sentence, and did not treat the Guidelines as mandatory.                            Id. at

49-51.      This Court “review[s] the [district] court’s factual

findings for clear error [and] its legal conclusions de novo.”

United States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).

                                               2
       We discern no procedural error in Boatwright’s sentencing.

It is clear from the record that the district court knew that it

could vary from the Guidelines range, but declined to do so.                      We

also reject Boatwright’s argument that the district court erred

by     failing       to    expressly    find    that    methamphetamine-related

Guidelines should receive reduced deference as a policy matter.

“Although a sentencing court may be entitled to consider policy

decisions underlying the Guidelines, including the presence or

absence of empirical data, it is under no obligation to do so.”

United      States    v.   Rivera-Santana,      668    F.3d   95,   101   (4th   Cir.

2012) (citation omitted).

       If this Court finds no significant procedural error, it

examines the substantive reasonableness of a sentence “under an

abuse-of-discretion standard, taking into account the totality

of the circumstances.”             Gall, 552 U.S. at 51.             Any sentence

within a properly calculated Guidelines range is presumed to be

substantively reasonable.              United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).               The district court expressly found

that    a    variance      or   sentence   at   the    low    end   of    applicable

Guidelines range was not appropriate in light of the length of

time that Boatwright engaged in the criminal activity and her

continued methamphetamine use after pleading guilty.                      Boatwright

offers no argument regarding these factors.



                                           3
     Accordingly,   we   conclude   that   Boatwright   has   failed   to

demonstrate that her sentence is procedurally or substantively

unreasonable, and we affirm her sentence.       We dispense with oral

argument because the facts and legal contentions are adequately

expressed in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                    4